Citation Nr: 1109276	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-13 053A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Martinez, California


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Contra Costa Regional Medical Center on January 20, 2005.


WITNESS AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2005 determination by the Department of Veterans Affairs (VA) Medical Center in Martinez, California.  A videoconference hearing was held before the undersigned Veterans Law Judge in December 2010.

The issue of entitlement to a higher initial rating for depressive disorder, not otherwise specified, is addressed in a separate remand issued on the same date as this dismissal.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1968 to October 1969.

2.	On December 1, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


